Per Curiam.

Claimant in effect seeks a writ of mandamus to compel the commission to award permanent total disability compensation consistent with our decision in State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666. We find such relief to be inappropriate in this case and affirm the judgment of the court below.
The present order violates Noll, supra, because it does not explain how the vocationally contradictory factors it cites enable claimant to be capable of sustained remunerative employment. While claimant’s education and work history are vocationally favorable, his age is not.
The existence of conflicting factors renders Gay’s application here inappropriate. Because claimant has nonmedical factors that are both vocationally favor*336able and unfavorable, a decision to either grant or deny benefits — with proper explanation — could be evidentially defensible. A return of the cause for further consideration and an amended order is not, under these circumstances, the futile exercise that Gay seeks to prevent.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and Pfeifer, JJ., concur.